DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, 9-15, and 17-18, drawn to breast imaging comprising scanning along a direction that is substantially orthogonal to a chest wall of a patient, classified in A61B6/502.
II. Claims 19-22, drawn to breast imaging comprising obtaining a plurality of pre-measurements of the breast tissue of the breast along a line parallel to a chest wall of a patient, classified in A61B6/4208.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as not requiring obtaining a plurality of pre-measurements of the breast tissue of the breast along a line parallel to a chest wall of a patient.  Subcombination II does not require scanning along a direction that is substantially orthogonal to a chest wall of a patient.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found 
During a telephone conversation with Josef Hoffman on February 11, 2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-7, 9-15, and 17-18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 19-22 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Drawings
Figures 1A-1C should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the none of the reference characters are mentioned in the description.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 3 is objected to because of the following informalities:  in line 3, it appears that “plates” should be “plate”.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  in line 2, it appears that “first breast plate the said second” should perhaps be “first breast plate and the second”.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  in line 11 (last line), it appears that “second” should be “first”.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  in line 3, it appears that “plates” should be “plate”.  Also in line 3, it appears that “patters therein” should perhaps be “patterns thereon”.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  in line 1, after “determining” it appears that “an” should be inserted.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  in line 1, it appears that “the area” should be “an area”.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  in line 2, there appears to be a typo (“more-pre-measurements”).  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  it appears that claim 18 should depend on claim 17.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the extent of compressive force" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It appears that claim 6 should depend on claim 3 and has been treated as such.  Also, “the extent” should perhaps be “an extent”.
Claim 7 recites the limitation "the area of contact" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  It appears that this should be “an area of contact”.
Allowable Subject Matter
Claims 1 and 2 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art fails to disclose a breast imaging system, wherein the scanning mechanism is operable to scan breast tissue of a breast along a direction that is substantially orthogonal to a chest wall of a patient; and wherein at least two different sets of Automatic Exposure Control (AEC) parameters are used by the image detector to obtain scan measurements on the breast, as claimed in claim 1.  Claim 2 is allowed by virtue of its dependency on claim 1.
Claims 3-5 would be allowable if rewritten to overcome the objections cited above for claims 3 and 5.
Claim 9 would be allowable if rewritten to overcome the objection cited above.
Claims 10-15 and 17-18 are objected to as being dependent upon an objected base claim, but would be allowable if rewritten to overcome the objections cited above for claims 13-15 and 17-18.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JURIE YUN whose telephone number is (571)272-2497.  The examiner can normally be reached on 10:30 am - 7:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JURIE YUN/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        



March 5, 2021